

Exhibit 10.2
 
NOTE
 
Cherry Hill, New Jersey
Dated: September 3, 2010


$5,500,000.00
 
FOR VALUE RECEIVED AND INTENDING TO BE LEGALLY BOUND, the undersigned
(“Borrower”) hereby promises to pay to the order of SOVEREIGN BANK (“Bank”), the
principal sum of Five Million Five Hundred Thousand and No/100 Dollars
($5,500,000), together with interest thereon upon the following terms:
 
1.           Note.  This Note is the “Note” as defined in that certain Loan and
Security Agreement of even date herewith among Borrower, Guarantors and Bank
(such Loan and Security Agreement, as the same may be amended, supplemented or
restated from time to time, being the “Loan Agreement”) and, as such, shall be
construed in accordance with all terms and conditions thereof.  Capitalized
terms not defined herein shall have such meaning as provided in the Loan
Agreement.  This Note is entitled to all the rights and remedies provided in the
Loan Agreement and the Loan Documents and is secured by all Collateral as
described therein.
 
2.           Interest Rate.  Interest on the unpaid principal balance hereof
will accrue from the date of advance until final payment thereof at the rate of
Six and 81/100 percent (6.81%) per annum.
 
3.           Default Interest.  Interest will accrue on the outstanding
principal amount hereof  following the occurrence of an Event of Default or the
final maturity date hereof, until paid at a rate per annum which is three
percent (3.00%) in excess of the non-default rate otherwise payable under
Paragraph 2 above (the “Default Rate”).
 
4.           Post Judgment Interest.  Any judgment obtained for sums due
hereunder or under the Loan Documents will accrue interest at the Default Rate
until paid.
 
5.           Computation.  Interest will be computed on the basis of a year of
three hundred sixty-five (365) days and paid for the actual number of days
elapsed.
 
6.           Principal and Interest Payments.  Principal and accrued interest
thereon is due and payable in fifty-nine consecutive monthly installments of One
Hundred Eight Thousand, Four Hundred Eighteen and 78/100 Dollars ($108,418.78)
each, payable on the first day of each calendar month commencing on October 1,
2010, and (ii) one final payment of the remaining principal balance hereof plus
all accrued and unpaid interest thereon on September 1, 2015.
 
7.           Place of Payment.  Principal and interest hereunder shall be
payable as provided in the Loan Agreement, or at such other place as Bank, from
time to time, may designate in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Default; Remedies.  Upon the occurrence of an Event of Default,
Bank, at its option and without notice to Borrower, may declare immediately due
and payable the entire unpaid balance of principal and all other sums due by
Borrower hereunder and under the other Loan Documents, together with interest
accrued thereon at the applicable rate specified above to the date of the Event
of Default and thereafter at the Default Rate.  Payment thereof may be enforced
and recovered in whole or in part at any time and from time to time by one or
more of the remedies provided to Bank in this Note or in the Loan Documents or
as otherwise provided at law or in equity, all of which remedies are cumulative
and concurrent.
 
9.           Waivers.  Borrower and all endorsers hereby, jointly and severally,
waive presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor, protest and notice of protest of this Note, and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note.
 
10.         Miscellaneous.  If any provisions of this Note shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof.  This Note has been delivered in and shall be governed by and
construed in accordance with the laws of the State of New Jersey without regard
to the law of conflicts.  This Note shall be binding upon Borrower and upon
Borrower’s successors and assigns and shall benefit Bank and its successors and
assigns.  The prompt and faithful performance of all of Borrower’s obligations
hereunder, including without limitation, time of payment, is of the essence of
this Note.
 
11.         JURY TRIAL WAIVER.  BORROWER WAIVES ANY RIGHT TO TRIAL BY JURY ON
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER ANY OF THE LOAN
DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF BORROWER OR BANK WITH RESPECT TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE.  BORROWER AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THE LOAN AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF BORROWER TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.  BORROWER
ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND
THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS PARAGRAPH.
 
 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has caused
this Note to be duly executed the day and year first above written.
 

 
ACCESS TO MONEY, INC.
     
By:  
/s/ Michael Dolan  
Name/Title:  
Michael Dolan, CFO

 
 
-3-

--------------------------------------------------------------------------------

 